DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new grounds of rejection.  Specifically, a new secondary reference Oh (WO 2006/101342 i.e. US Pub 2008/0193838 newly cited) obviating the claim amendments has been applied below. The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 20-24 and 26-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashino (US Pub 2004/0021442 of record) in view of Oh (WO 2006/101342 a copy of which is included, using US Pub 2008/0193838 for paragraph references below, both newly cited).
In regard to claim 20, Higashino teaches a battery assembly, comprising: a first prismatic cell (cells 10), a first terminal of the first prismatic cell extending from a main body of the first prismatic cell (electrode tabs 15, 16); and a frame (support plate 40) comprising a plurality of intersecting frame segments defining a length of the frame (Y direction), and a width of the frame (X direction), and a depth of the frame (Z direction), the length of the frame longer than the width of the frame and the width of the frame longer than the depth of the frame, a first lengthwise frame segment of the plurality of intersecting frame segments extending along the length of the frame, the first lengthwise frame segment presenting a first lengthwise frame segment peripheral edge having a first lengthwise frame segment cutout portion that extends the entirety of the depth of the frame and is recessed from the first lengthwise frame segment peripheral edge of the frame and sized to accommodate the first terminal 15 extending from the main body of the first prismatic cell 10, the first terminal positioned in the first lengthwise frame segment cutout portion and recessed from the first lengthwise frame segment peripheral edge of the frame, the first lengthwise frame segment cutout portion overlapping a midpoint on the first lengthwise frame segment (see annotated figure 14 below in combination with more exploited structure shown in figure 3, paragraphs [0032-0082]).

    PNG
    media_image1.png
    607
    1062
    media_image1.png
    Greyscale

In regard to the amendment, the claims now differ from Higashino in calling for the prismatic cell comprising a pair of opposite length sides extending along a cell length, and a pair of opposite width sides extending along a cell width, the first prismatic cell further defining a cell depth, the cell length longer than the cell width and the cell width longer than the cell depth, a first terminal of the first prismatic cell extending from a main body of the first prismatic cell, the first terminal of the first prismatic cell extending from one of the pair of length sides of the first prismatic cell.  
However, Oh teaches a similar battery assembly including a frame 41, 51 with a recessed portion along the length to accommodate lead terminals 32, 33 which extend from one of a pair of opposite cell length sides (figures 3-7, length sides longer than opposite cell width sides, which is a longer dimension than a cell depth) and the advantages over the conventional assembly where the leads exit from a width sides of the prismatic cell (conventional cell shown in figures 1 and 2) because such forms a structure which allows for heat dissipation and easy layering and connection of multiple lithium ion cells without additional support (paragraphs [0018-0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide prismatic cells which have terminals extending from length sides in the battery module of Higashino (such as by extending the assembly in the Y direction) as such allows for additional heat dissipation and easy stacking of the cells as taught by Oh.  Further, the Examiner notes that changes to size and shape of the prior art prismatic cell are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claim 21, Higashino teaches the main body of the first prismatic cell 10a comprises a raised central portion (see figure 4 for cell detail); and the plurality of intersecting frame segments of the frame defining a central opening sized (opening portion 40a) to accommodate the raised central portion of the first prismatic cell (figure 3, paragraph [0044]), the raised central portion of the first prismatic cell occupying the central opening of the frame, the raised central portion of the first prismatic cell surrounded by the plurality of intersecting frame segments (see figures cited above). 
In regard to claim 22, Higashino teaches the frame comprises a first inner frame (see figure 2 - many frame sections laminated together), said battery pack further comprising: a second inner frame (another frame 40); and a heat sink (aluminum plate 20 - paragraph [0065]), the first inner frame secured to the second inner frame, with the heat sink 40 trapped between the first inner frame and the second inner frame, the raised central portion of the first prismatic cell frictionally engaging the heat sink (see figures 1-4 - cell frames under compression frictionally engage the components). 
In regard to claims 23-24, Higashino teaches the heat sink comprises a plate formed from a thermally conductive material such as aluminum (paragraph [0065]). 
In regard to claim 26, Higashino teaches the plate 20 terminates at a first end at a first fin portion and at a second end at a second fin portion (protruding portions 20c), the first fin portion and the second fin portion both providing a thermal interface for a heat transfer device (paragraph [0065] and seen in figure 13). 
In regard to claim 27, Higashino teaches the plurality of intersecting frame segments of the frame further comprises a second lengthwise frame segment (other end in X direction) extending along the length of the battery pack, the second lengthwise frame segment presenting a second lengthwise frame segment peripheral edge having a second lengthwise frame segment cutout portion sized to accommodate a second terminal 16 extending from the main body of the first prismatic cell 10, the second terminal extending from the main body of the first prismatic cell in a direction opposite to the direction that the first terminal extends from the main body of the first prismatic cell, the second terminal positioned in the second lengthwise frame segment cutout portion and recessed from the second lengthwise frame segment peripheral edge of the frame (figures 3, 9 and 10, opposite polarity terminals 15, 16 extending in opposite directions, paragraph [0032]). 
In regard to claim 28, Higashino teaches identical frame sections each with a number of prismatic cells that overlap each other in a manner which anticipates the duplicate structure of claim 28 which is identical to the structure of the first frame and first cell (see figure 14, paragraphs [0079-0081]) which may include any number of frame sections in different X and Y geometries depending on the number of cells in a row. 
In regard to claim 29, Higashino teaches a first outer frame 350 secured to the first inner frame 240, with the first prismatic cell 244 trapped between the first inner frame and the first outer frame (see figure 2, paragraphs [0042-0046]). 
In regard to claim 30, Higashino teaches a first outer frame (base plate 2, upper plate 3, covers 4) secured to the first inner frame 40 (figure 2 and 13), with the first prismatic cell 10 trapped between the first inner frame and the first outer frame; and a second outer frame (another one of base plate 2, upper plate 3, covers 4) secured to the second inner frame (multiple frames of the same construction), with the second prismatic cell trapped between the second inner frame and the second outer frame (see figure 2 and 13, paragraphs [0027-0033]). 
Claims 31-39 are rejected for the same reasoning applied to the claims above as the prior art has duplicated frame portions as noted above and the terminals 15 and 16 of the prior art represent positive and negative terminals as required by these claims (see figures 2-14 and paragraphs cited above in Higashino) which extend from opposite directions into cutout sections which overlap the midpoint of the length direction. 
In regard to claim 40, Higashino teaches the depth of the frame 40 extends from a top of the frame to and a bottom of the frame and the first lengthwise frame segment cutout portion extends from the top of the frame to the bottom of the frame (best seen in figure 3).
In regard to claim 41, Higashino teaches the depth of the frame 40 extends from a top of one of the plurality of intersecting frame segments of the frame to a bottom of the one of the plurality of intersecting frame segments of the frame (best seen in figure 3)
In regard to claim 42, Higashino teaches the frame 40 comprises a second lengthwise frame segment of the plurality of intersecting frame segments extending along the length of the frame and opposite the first lengthwise frame segment, the second lengthwise frame segment presenting a second lengthwise frame segment peripheral edge having a second lengthwise frame segment cutout portion that is recessed from the second lengthwise frame segment peripheral edge of the frame, such that a cutout portion width of the frame from the first lengthwise frame segment cutout portion to the second lengthwise frame segment cutout portion is less than the width of the frame (best seen in figure 3).
In regard to claim 43, Higashino teaches the depth of the frame extends from a top of the frame to a bottom of the frame (figure 3).
In regard to claim 44, Higashino teaches the depth of the frame 40 extends from a top of one of the plurality of intersecting frame segments of the frame to a bottom of the one of the plurality of intersecting frame segments of the frame (best seen in figure 3).
In regard to claim 45, Higashino teaches the second lengthwise frame segment of the plurality of intersecting frame segments is opposite the first lengthwise frame segment, and a cutout portion width of the frame from the first lengthwise frame segment cutout portion to the second lengthwise frame segment cutout portion is less than the width of the frame (best seen in figure 3).
In regard to claim 46 and 47, Higashino teaches the length of the frame, the width of the frame, and the depth of the frame are orthogonal to each other (X, Y and Z directions - figure 14 above).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashino and Oh as applied to claim 23 above in view of Oogami et al. (US Pub 2005/0089751 of record).
In regard to claim 25, Higashino teaches the battery assembly as applied above where a thermal transfer layer of aluminum may be included in the module, but does not disclose copper.  
However, Oogami et al. teach a similar battery assembly, comprising: a first prismatic cell (see figure 22 for example, cells 605-608), a first terminal (such as negative terminal 606a or positive terminal 607c) of the first prismatic cell 606, 607 extending from a main body of the first prismatic cell; and a frame 600 comprising a plurality of intersecting frame segments (each length and width section is a segment, including supporters 618) defining a length of the frame and a width of the frame, the length of the frame longer than the width of the frame, a first lengthwise frame segment of the plurality of intersecting frame segments extending along the length of the frame, the first lengthwise frame segment presenting a first lengthwise frame segment peripheral edge having a first lengthwise frame segment cutout portion (in end 610A) sized to accommodate the first terminal 606A, 607A extending from the main body of the first prismatic cell 606, 607, the first terminal 606a, 607A positioned in the first lengthwise frame segment cutout portion (in end 610A) and recessed from the first lengthwise frame segment peripheral edge of the frame 600, the first lengthwise frame segment cutout portion overlapping a midpoint on the first lengthwise frame segment (paragraphs [0108-0112] - annotated figure 22 below). 

    PNG
    media_image2.png
    646
    842
    media_image2.png
    Greyscale

Further, Oogami teaches the desirability to include the heat sink 325 trapped between the first inner frame and the second inner frame, the raised central portion of the first prismatic cell frictionally engaging the heat sink (see figure 2 - cell frames under compression frictionally engage the components), wherein the heat sink comprises a plate formed from a thermally conductive material such as aluminum or copper (paragraph [0075]) as interchangeable options for the heat sink. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use either copper or aluminum for the heat sink component in the device of Higashino as such are alternatives as taught by Oogami et al.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723